Title: To George Washington from Samuel Holden Parsons, 14 March 1781
From: Parsons, Samuel Holden
To: Washington, George


                  
                     Dear General
                     Redding 14th March 1781
                  
                  In consequence of your Excellencys directions I have to this time been pursuing the objects of the Enqury you have ordered: but have not been able to make the Discoveries wished for with a sufficient degree of precision, to make any attempt to secure the Persons concernd.
                  I believe it is certain that an Association is formd to submit to British Government, on the terms of the last Proclamation, that the number of Associators are daily increasing, that their Names are transmitted to N. York as often as opportunity presents: that a Register was kept of them in New York, but tis not certain this Register is now there, or can be found, if there: that a Mode of conforming different from that pointed out in the Proclamation is adopted.
                  That many Persons are engaged in the Service of the Enemy who are preparing to join them: about forty have made attempts since I have been here, but were disappointed: Persons are also employed to Enlist these Men & are in the pay of the Enemy with the promis of Commissions.
                  Regular Stages of Inteligence are establishd from the Shores through the Country to Canada.  Dispatches have lately gone thro those Channels to Vermont.
                  I think it will be exceedingly difficult to detect the Plan in its extent, so much caution is us’d by them that my prospects are small of obtaining the Register, or exposing to punishment any Characters of Importance.
                  Some of their Recruiting Officers, some of the Recruits, Pilots, Concealors of the Enemy, & conveyors of Dispatches may be taken.
                  In the course of my enquiries I have been informed of a great Number in Horseneck, Stamford & Norwalk who are supplying the Enemy with Provision, who conceal them when they make their excursions from Morisania, and Long Island: and who keep up a Corrispondance & Trade with the Post at Lloyds Neck.  About forty of these I know who are now at Home persuing the same courses & may be taken up, & I believe that this is not a quarter part of those who are concerned, & upon inquiry may be exposed.
                  By these pernicious practices the Morals of most of the young Men in those Towns have been dissipated, & a Thirst for Plunder & Money have induced them to Courses which have eventually driven many of them to the Enemy.
                  It has become difficult to know what is best to be done in those Towns; to make the inquiry thoroughly & take up all concerned will drive great Numbers to the Enemy, and to omit it will put the few well affected who now reside there, wholly in the power of the Enemy notwithstanding every effort we can make to protect them.
                  Whether is best to apprehend all of them or let them all remain, or to select out some who are most Criminals & punish them in the most exemplary manner without disclosing the Names of the other Persons concernd and try what effect that may have; are doubts which I am unable to resolve.  The same Questions will arise respecting the Associators, Pilots, Conveyors of inteligence & in short the Evil has taken so deep Root ’tis become a Subject of a very delicate nature, & difficult to know how far ’tis best to extend the Inquiries.
                  The State have passed a Law subjecting all Persons coming into the State to plunder & those who did assist, or in any way abet their Measures to Trial by Courts Martial; declaring those People not exchangeable, & to inflict Capital or other discretionary Punishments upon them.
                  I must request your Excellencys particular directions how far I shall proceed in these Matters, & what I shall do with the Offenders when apprehended.
                  A temporary check may be given to the intentions of the disaffected by securing a number of them a present, but no radical Remedy, is yet in my power.
                  I am persuaded they expect a Descent on the Coast in April, to favour their designs of joining the Enemy, & furnishing supplies for them.  What probability there is of the Events taking place, you must be much better informed of—The Spy employed amongst them has assurances of generous pay, for all the time he employs & Expences incurd in this Service: of a handsome Gratuity when he has done what he can; to be settled in some more secure Place, if he is detected & obliged to fly from his present Settlement (which will be the case if he is discovered) and if he succeeds in discovering the full extent of the Plan, so that the concernd may be detected, & it shall prove to be as extensive as is supposed, he shall be gratifyed with an Annuity of one Hundred Dollars per annum: for life; as a Reward for his Services.  I believe him faithfull & industrious in making the Discoveries necessary.
                  If you think it best to delay taking up any of the concern’d untill further Discoveries are made, I should judge it most expedient for me to return to Camp, leaving Capn Walker to prosecute the inquiries, lest my continuing here should occasion jealousies; I can return again when anything is prepair’d for execution.  I am with great Respect, your Excellency’s Obedient Servant
                  
                     Saml H. Parsons
                     
                  
               